Citation Nr: 0517099	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-31 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A § 1151 for paralyzed left diaphragm with residual 
shortness of breath as a result of surgery performed at a VA 
facility on October 17, 2000.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from December 1970 to 
February 1994.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied an increased rating for 
chrondromatosis of the left hip and secondary service 
connection for a paralyzed left diaphragm.  During the 
pendency of the appeal the veteran notified VA he moved to 
Maryland; for that reason his appeal was forwarded to the 
Board of Veterans' Appeals (Board) from the Baltimore, 
Maryland, RO, as is reflected on the title page.  

In his notice of disagreement the veteran's attorney 
clarified that the veteran contended his paralysis of the 
left diaphragm was a result of the operative procedure 
performed at VA on October 17, 2000 on his left hip.  The RO 
in the October 2003 statement of the case readjudicated the 
claim and denied VA compensation under 38 U.S.C.A. § 1151 for 
paralysis of the left hip as being the result of the 
October 17, 2000 left hip arthrotomy.  

The veteran limited his appeal in the October 2002 notice of 
disagreement to the issue of entitlement to VA compensation 
as provided by 38 U.S.C.A. § 1151 for paralysis of the left 
diaphragm as due to VA treatment received on October 17, 
2000.  38 C.F.R. § 20.200 (2004).  


FINDINGS OF FACT

1.  On October 17, 2000, the veteran underwent a left hip 
arthrotomy with removal of loose bodies at a VA facility.  

2.  The veteran first sought treatment for a cough and 
wheezing at VA in February 2001.  A June 2001 VA chest X-ray 
demonstrated the veteran had a markedly elevated left 
hemidiaphragm.  Paralysis of the left diaphragm was 
diagnosed.  

3.  The claims folder does not contain competent medical 
evidence that demonstrates the paralysis of the left 
hemidiaphragm is a result of VA treatment.  


CONCLUSION OF LAW

The criteria for VA compensation as provided by 38 U.S.C.A. 
§ 1151, for paralysis of the left hemidiaphragm as due to or 
the result of VA treatment, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for VA compensation as provided 
in 38 U.S.C.A. § 1151 in March 2002.  The RO sent the veteran 
a letter in April 2002 which informed him of the passage of 
VCAA.  Although the RO characterized the veteran's claim as 
one of secondary service connection, the veteran was notified 
of VA's duty to assist him with his claim, how VA could 
assist him, what actions he could take, and where and when to 
sent information describing any additional evidence.  The RO 
then obtained the veteran's VA records of treatment, 
including the records of his October 17, 2000 hospitalization 
and his outpatient treatment records dated both prior to and 
after October 2000.  In a July 2002 rating decision, the RO 
denied secondary service connection for paralysis of the left 
diaphragm.  In October 2002 the RO received the veteran's 
notice of disagreement from his attorney.  His attorney 
clarified that the veteran contended his paralysis of the 
left diaphragm was a result of his October 17, 2000 surgery 
at VA.  In October 2003 the RO readjudicated the claim as a 
claim for compensation based on 38 U.S.C.A. § 1151 and issued 
a statement of the case to the veteran.  The statement of the 
case included the applicable laws and regulations and 
explained why the veteran's claim was denied.  The veteran 
submitted his VA Form 9 in October 2003.  He requested a 
hearing at the Board.  In July 2004 the veteran informed VA 
he was no longer represented by an attorney.  In his letter 
the veteran stated he did not wish to be represented by a 
Veteran's Service Organization or an attorney.  The veteran 
appeared and offered testimony before the undersigned 
Veterans Law Judge in September 2004.  A VA examination was 
performed in June 2002 to determine if the veteran's 
paralysis of the left diaphragm was related to VA treatment.  
In addition the Board requested and obtained an VA medical 
opinion in February 2005.  The veteran was informed of the 
request for an opinion and given an opportunity to review the 
opinion.  He submitted his response in May 2005.  He also 
waived AOJ consideration of the opinion and requested that 
the Board proceed to consider his claim.  The veteran has 
been furnished all the intended benefits of VCAA.  See 
generally Mayfield v. Nicholson, (U.S. Vet. App. ---, No. 02-
1077 (April 14, 2005)).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The veteran filed the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
in March 2002.  Because the claim was filed on or after 
October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect 
prior to October 1, 1997 (requiring only that additional 
disability be "the result of" VA hospital care, medical or 
surgical treatment, or examination) is not applicable.  The 
version of 38 U.S.C.A. § 1151 that became effective October 
1, 1997 is the applicable statute in this case.  The current 
law requires that the claimed additional disability be 
"caused by" VA hospital care, medical or surgical treatment, 
or examination, and further adds a "proximate cause" 
requirement that the additional disability be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a)	Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

The regulations implementing 38 U.S.C.A. § 1151 are 38 C.F.R. 
§§ 3.358, 3.800. They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(a).

With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if the additional disability is a 
result of the natural progress of the injury or disease for 
which the veteran was hospitalized.  38 C.F.R. § 3.358(b)(2).

The additional disability must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  And 
under (2)...compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(3).

Factual Background and Analysis.  VA records of 
hospitalization reveal the veteran was admitted on October 
17, 2000.  Pre-operative notes indicate the veteran was 
informed that the risks of his impending surgery which 
included death, avascular necrosis of the femoral head, 
bleeding, infection and other diseases.  The operative report 
indicates that on October 17, 2000 a left hip arthrotomy and 
removal of loose bodies was performed.  Spinal plus 
intravenous sedation was administered.  The operative report 
noted there were no complications  On the evening of October 
17, 2000 VA records reveal the veteran had a elevated 
temperature of 101.5 degrees.  A physician was consulted and 
the veteran was given Tylenol.  The following day his 
temperature was recorded as being 99 degrees.  The veteran 
was discharged on October 20, 2000.  

The Board has reviewed the record for evidence of any 
paralysis of the left diaphragm both prior to and after the 
operative procedure in October 2000.  January 1995 VA chest 
X-rays found no acute cardiopulmonary disease.  When 
comparison was made with January 1995 chest X-rays, January 
1999 chest X-rays revealed no interval change.  The cardiac 
silhouette and mediastinum were normal.  The bones and soft 
tissue appeared unremarkable.  

In February 2001, the veteran sought treatment for a cough 
and wheezing.  He reported a four week history of symptoms 
which had started after a coughing episode, which was 
associated with left scapular pain.  The veteran was four 
months post hip surgery and had been relatively inactive for 
the past three months.  

June 2001 VA chest X-rays revealed the left hemidiaphragm was 
markedly elevated  September 2001 VA X-rays revealed an 
elevated left hemidiaphragm (much more pronounced compared to 
previous film in 1999).  The September 2001 chest X-rays were 
compared with a previous study in January 1999  The left 
hemidiaphragm was minimally elevated and had now prominently 
elevated with loops of bowel beneath it.  

In November 2001, a computed tomography (CT) of the thorax 
was performed at VA.  A history of new left diaphragmatic 
paralysis was noted.  Scout examination revealed relative 
elevation of the left hemidiaphragm with respect to the 
right.  No mass associated with the phrenic nerve was 
identified.  

A VA examination was performed in June 2002.  A current 
diagnosis of a paralyzed left diaphragm was noted.  The 
veteran expressed concern to the examiner that prior to his 
operation his chest X-ray was normal.  Following the 
operation, a film taken in June 2001 showed elevation of the 
left hemidiaphragm.  He was suffering form shortness of 
breath and some wheezing.  He had been told by a 
pulmonologist that his wheezing and shortness of breath was 
due to his paralysis of the left diaphragm which was of 
unknown etiology.  Paralysis of the left diaphragm was 
diagnosed.  The VA examiner had been asked to indicate 
whether the paralysis of the left diaphragm was a result of 
the veteran's operation on his left hip.  He responded that 
he had discussed the question with the staff radiologist, an 
orthopedic surgeon and an anesthesiologist.  None of the 
specialists knew of any possible association between the hip 
surgery and the paralysis of the diaphragm.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in September 2004.  The veteran asserted 
he was examined prior to the operation on October 17, 2000 
and that his chest X-rays were normal.  He contends that 
after the operation he began to have an elevated temperature.  
He believes that the elevated temperature reading indicates 
he contracted a virus which then caused the paralysis of his 
left diaphragm.  (T-4,5,6)  It had been explained to him that 
the anesthesia could not have affected the nerves connected 
to his diaphragm.  The spinal he was given was administered 
at the level which would not have affected those nerves.  (T-
4).  

The appellant raised a question which may only be answered by 
a competent medical professional.  The appellant is a lay 
person.  There is nothing in the record which establishes he 
is qualified through education or training to offer medical 
diagnoses or opinions.  38 C.F.R. § 3.159(a)(1)(2004).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In an effort to assist the appellant a medical opinion was 
requested.  After developing additional evidence in this 
case, the Board, in accordance with Thurber v. Brown, 5 Vet. 
App. 119 (1993), informed the appellant's in a March 17, 2005 
letter of the VA medical opinion which was obtained, and 
provided the veteran an opportunity to respond.  The 
veteran's response was received on May 17, 2005.  The veteran 
submitted a statement and waived his right to have the 
additional evidence considered by the AOJ prior to the Board 
adjudicating his claim.  

In February 2005 a VA physician, Dr. J, reviewed the 
veteran's chart.  In his opinion there was a very low 
probability that there was any relationship between the hip 
surgery and the veteran's current paralyzed left hemi-
diaphragm.  The patient's surgery was performed under a 
spinal anesthetic.  There was no evidence that there was any 
difficulty with breathing in the immediate postoperative 
period.  The veteran had an uneventful recovery from his hip 
surgery and no shortness of breath was noted until much later 
following his surgery.  

In his May 2005 response the veteran asserted that he was 
discharged with a low-grade temperature.  He had been told by 
the VA pulmonologist that viral infections were one of the 
known causes of diaphragmatic paralysis (the others being 
neoplastic, idiopathic and Parkinson's).  He contends that 
the VA physician who rendered his opinion in February 2005 
did not adequately review the record, as he did not note a 
magnetic resonance imaging had ruled out the possibility of a 
neoplasticity.  

The only competent medical evidence which addresses the 
question of whether the paralysis of the left hemi-diaphragm 
is related to the left hip surgery, are the statements of the 
VA physicians contained in the June 2002 examination report 
and the February 2005 VA opinion.  The veteran's statements 
as to the causes of his paralysis are not considered 
competent evidence.  And his repetition of statements from 
the VA pulmonologist are not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1996).  Statements 
about what a doctor told a lay claimant do not constitute 
medical evidence.  Any if the Board accepted the veteran's 
statements that viral infections are one of the known causes 
of paralysis of the diaphragm, that does not demonstrate that 
a viral infection caused his paralysis.  

The regulations instruct the Board to consider the physical 
condition of the veteran prior to the surgical procedure and 
compare it with the subsequent physical condition.  38 C.F.R. 
§ 3.358 (2004).  In this instance, there is nothing which 
demonstrates the veteran had paralysis of the diaphragm prior 
to the surgical procedure on October 17, 2000.  The records 
of VA hospitalization in October 2000 do not indicate there 
was any difficulty breathing or shortness of breath 
immediately after the procedure.  The VA pulmonologist have 
related the symptoms of shortness of breath and wheezing to 
the paralysis.  The first documentation of any symptoms of 
shortness of breath appears in February 2001 VA records.  The 
veteran reported only a four week history of symptoms.  Based 
on his statements the Board has concluded the symptoms first 
appeared in January 2001, almost three months after his 
surgery.  

The Board has concluded the preponderance of the evidence is 
against the claim for VA compensation based on 38 U.S.C.A. 
§ 1151, for paralysis of the left diaphragm, as the evidence 
does not demonstrate it was the result of the left hip 
arthrotomy performed at a VA facility on October 17, 2000.  


ORDER

VA compensation based on 38 U.S.C.A. § 1151 for paralysis of 
the left diaphragm is denied.  



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


